
	
		II
		112th CONGRESS
		1st Session
		S. 328
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Brown of Ohio (for
			 himself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title VII of the Tariff Act of 1930 to clarify
		  that countervailing duties may be imposed to address subsidies relating to a
		  fundamentally undervalued currency of any foreign country.
	
	
		1.Short titleThis Act may be cited as the
			 Currency Reform for Fair Trade
			 Act.
		2.Clarification
			 regarding definition of countervailable subsidy
			(a)Benefit
			 conferredSection 771(5)(E) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended—
				(1)in clause (iii),
			 by striking and at the end;
				(2)in clause (iv), by
			 striking the period at the end and inserting , and; and
				(3)by inserting after
			 clause (iv) the following new clause:
					
						(v)in
				the case in which the currency of a country in which the subject merchandise is
				produced is exchanged for foreign currency obtained from export transactions,
				and the currency of such country is a fundamentally undervalued currency, as
				defined in paragraph (37), the difference between the amount of the currency of
				such country provided and the amount of the currency of such country that would
				have been provided if the real effective exchange rate of the currency of such
				country were not undervalued, as determined pursuant to paragraph
				(38).
						.
				(b)Export
			 subsidySection 771(5A)(B) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5A)(B)) is amended by adding at the end the following new sentence:
			 In the case of a subsidy relating to a fundamentally undervalued
			 currency, the fact that the subsidy may also be provided in circumstances not
			 involving export shall not, for that reason alone, mean that the subsidy cannot
			 be considered contingent upon export performance..
			(c)Definition of
			 fundamentally undervalued currencySection 771 of the Tariff Act
			 of 1930 (19 U.S.C. 1677) is amended by adding at the end the following new
			 paragraph:
				
					(37)Fundamentally
				undervalued currencyThe administering authority shall determine
				that the currency of a country in which the subject merchandise is produced is
				a fundamentally undervalued currency if—
						(A)the government of the country (including
				any public entity within the territory of the country) engages in protracted,
				large-scale intervention in one or more foreign exchange markets during part or
				all of the 18-month period that represents the most recent 18 months for which
				the information required under paragraph (38) is reasonably available, but that
				does not include any period of time later than the final month in the period of
				investigation or the period of review, as applicable;
						(B)the real effective exchange rate of the
				currency is undervalued by at least 5 percent, on average and as calculated
				under paragraph (38), relative to the equilibrium real effective exchange rate
				for the country’s currency during the 18-month period;
						(C)during the
				18-month period, the country has experienced significant and persistent global
				current account surpluses; and
						(D)during the
				18-month period, the foreign asset reserves held by the government of the
				country exceed—
							(i)the amount
				necessary to repay all debt obligations of the government falling due within
				the coming 12 months;
							(ii)20 percent of the
				country’s money supply, using standard measures of M2; and
							(iii)the value of the
				country’s imports during the previous 4
				months.
							.
			(d)Definition of
			 real effective exchange rate undervaluationSection 771 of the Tariff Act of 1930 (19
			 U.S.C. 1677), as amended by subsection (c) of this section, is further amended
			 by adding at the end the following new paragraph:
				
					(38)Real effective
				exchange rate undervaluationThe calculation of real effective exchange
				rate undervaluation, for purposes of paragraph (5)(E)(v) and paragraph (37),
				shall—
						(A)(i)rely upon, and where
				appropriate be the simple average of, the results yielded from application of
				the approaches described in the guidelines of the International Monetary Fund’s
				Consultative Group on Exchange Rate Issues; or
							(ii)if the guidelines of the
				International Monetary Fund’s Consultative Group on Exchange Rate Issues are
				not available, be based on generally accepted economic and econometric
				techniques and methodologies to measure the level of undervaluation;
							(B)rely upon data
				that are publicly available, reliable, and compiled and maintained by the
				International Monetary Fund or, if the International Monetary Fund cannot
				provide the data, by other international organizations or by national
				governments; and
						(C)use
				inflation-adjusted, trade-weighted exchange
				rates.
						.
			3.Report on
			 implementation of Act
			(a)In
			 generalNot later than 9
			 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to Congress a report on the implementation of
			 the amendments made by this Act.
			(b)Matters To be
			 includedThe report required by subsection (a) shall include a
			 description of the extent to which United States industries that have been
			 materially injured by reason of imports of subject merchandise produced in
			 foreign countries with fundamentally undervalued currencies have received
			 relief under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.), as
			 amended by this Act.
			4.Application to
			 goods from Canada and MexicoPursuant to article 1902 of the North
			 American Free Trade Agreement and section 408 of the North American Free Trade
			 Agreement Implementation Act of 1993 (19 U.S.C. 3438), the amendments made by
			 section 2 of this Act shall apply to goods from Canada and Mexico.
		
